DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, please see the newly applied 112 rejection based on the newly amended language.
Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, please see the newly applied Double Patenting rejection based on the newly amended language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Stock 

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claims 1 and 12:
	These independent claims require the inclusion of a controller to, “in response to determining that the first fluid actuator is to be actuated and the additional fluid actuators ahead of the first fluid actuator in the order are not to be actuated, activate a delay element …”  However, it is not clear which actuators, in relation to the first actuator, are considered “ahead of the first fluid actuator in the order.”
The specification does not clarify the matter, as paragraph 54 is the only portion of the specification that uses similar terminology.  Here, the specification states that the signal “!Neightbor-Activate[i] is set to a respective state (true or false) by looking ahead or looking behind within a group of fluid actuators” and that the same signal “is set to a state based on looking at the remaining fluid actuator(s) ahead (or behind) in the group that is (are) to be actuated.”
For example, a set of fluid actuators 0-8 may be arranged in an order.  If it is determined that actuator 3 (a “first fluid actuator”) is to be actuated, it is unclear which actuators would be considered “ahead” of actuator 3 in the order.  Would actuators 0-2 be “ahead” of actuator 3 since their arrangement is earlier in the order (“ahead”) actuator 3?  Or would actuators 4-8 be “ahead” of actuator 3 since their arrangement is next in the order (“ahead”)?
Applicant’s remarks also fail to provide any additional insight as to the meaning of the phrase in question.
Because it is unclear which actuators are considered “ahead of the first fluid actuator in the order,” an artisan would be unable to recognize the proper conditions for activating the delay element associated with the first fluid actuator, and thus would be unable to determine the point of infringement.
Regarding claims 2-11, 13, and 16-18:


Double Patenting
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10850502 B2 in view of Banerjee et al. (US 2012/0120138 A1).
Regarding claim 14:
	Claim 2 of US Patent 10850502 B2 claims all the limitations of instant claim 14, except that the controller is to “determine, based on the actuation data and the mask data pattern, whether a give fluid actuator of the plurality of fluid actuators is to be actuated, in response to determining that the given fluid actuator is to be actuated and a neighboring fluid actuator within a specified proximity of the given fluid actuator is not to be actuated, activate a delay element associated with the given fluid actuator, the delay element to delay an activation signal propagated to selected fluid actuators of the plurality of fluid actuators in response to an actuation event; and load different mask data patterns in the mask register to set primitives of respective different sizes.”
	However, Banerjee et al. disclose a fluid control device that is able to reduce mechanical crosstalk (abstract) by comprising a controller (crosstalk reduction circuit 36) to:
	determine, based on actuation data, whether a given fluid actuator (“current nozzle”) of a plurality of fluid actuators is to be actuated (paragraphs 36-37), and
	in response to determining that the given fluid actuator is to be actuated and a neighboring fluid actuator (“previous neighbor” and/or “next neighbor”) within a specified proximity of the given fluid actuator is not be actuated, activate a delay element (time delay element 500) associated with the given fluid actuator (e.g. nozzle 3 is delayed when nozzle 4 is actuated: Figs. 8), the delay element to delay an activation signal (“actuation signal”) 
	Further, Claim 2 of US Patent 10850502 B2 does also claim that the mask register stores mask data that defines the primitive size.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the invention of Claim 2 of US Patent 10850502 B2 to include the crosstalk reduction circuitry taught by Banerjee et al.  Further, because the claim 2 invention desires the mask data to define primitive size, it would have been further obvious to configure the patented controller to perform the implied step of loading different mask data patterns, so as to define and set primitives of different sizes.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 2 of U.S. Patent No. 10850502 B2 in view of Banerjee et al. (US 2012/0120138 A1), as applied to claim 14 above, and further in view of Watanabe (US 2012/0062630 A1).
Regarding claim 15:
	Modified Claim 2 of US Patent 10850502 B2 discloses all the limitations of claim 14, but does not expressly disclose that the mask data pattern in the mask register is dynamically updated to provide different drop weights of fluid dispensed by the fluid control device towards a target.
	However, Watanabe discloses a fluidic control device that is able to ensure a sufficient margin for a print cycle and improve ejection stability (paragraph 157) by providing mask data pattern in a mask register (mask pattern shift register 46) that is dynamically updatable to provide different drop weights of fluid dispensed by the fluid control device toward a target (Watanabe’s mask register is fully updatable to provide different drop weights: paragraph 109 & Fig. 11B).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853